Citation Nr: 0706970	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  04-31 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the creation of the overpayment of Title 38, United 
States Code, Chapter 30 educational assistance benefits in 
the amount of $7980.40 is valid.  

(The issue of entitlement to an increased rating for 
irritable bowel syndrome, cholecystectomy, hiatal hernia, and 
appendectomy, is the subject of a separate Board decision.)


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from July 1985 to February 
1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 decision of the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran's claims file was located at the 
RO in Manila, the Republic of the Philippines.  The claims 
file and the educational file were associated at the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his VA Form 9, the veteran indicated that he wanted a 
Travel Board hearing.  Thereafter, the veteran was afforded a 
hearing before a hearing officer at the RO as to the issue of 
whether the creation of the overpayment of educational 
assistance benefits in the amount of $7980.40 is valid.  

In July 2006, a Travel Board hearing was held pertaining to 
his separate increased rating issue.  The issue of whether 
the creation of the overpayment of educational assistance 
benefits in the amount of $7980.40 is valid was not 
addressed.  The Veterans Law Judge who held the hearing noted 
that the education benefits file was not before him.  The 
education benefits file was located at the Muskogee, Oklahoma 
RO, while the claims file pertaining to the increased rating 
issue which was the subject of the hearing was at the Manila, 
the Republic of the Philippines RO, where the Travel Board 
hearing was held.  

The veteran has not since been afforded a Travel Board 
hearing on the validity of the creation issue.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The veteran should be scheduled for a Travel 
Board Hearing at the Manila, the Republic of 
the Philippines RO, in connection with this 
appeal.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 200 & Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).


